Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is responsive to an AMENDMENT filed on March 9, 2021 for patent application 16/181461.

Status of Claims
2.	Claims 1-17 were examined in the previous office action dated December 14, 2020. As a response to the December 14, 2020 office action, Applicant has Amended claims 1, 7, and 9.
Claims 1-17 are now presented for examination in this office action.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ayabakan et al. (U.S. Publication: 2016/0266576) in view of Wang et al. (U.S. Publication Number: 2016/0119244).
As to independent claim 1, Ayabakan discloses a cable processing machine control system for controlling a cable processing machine system having multiple cable processing machines, the cable processing machine control system comprising: 

a wearable communication device for exchanging data with the middleware when a user of the cable processing machine control system has logged into the wearable communication device (e.g., client computers may also be mobile or wearable devices, such as smartphones, tablet PCs or any other handheld computing device) (see Paragraph [0085]), wherein the middleware assigns a role to the user (e.g., intermediary system has assigned operator 30 to this task, and this assigned operator currently performs the corresponding maintenance activities at machine CPM2; request composition component 203 includes an operator determination function that can select a particular operator out of the pluralities of operators and assign this selected operator to the capability restoration task for CPM1) (see Paragraph [0037] and [0051]); and 
wherein the wearable communication device includes a display that display to the user information concerning the cable processing machines, which information is associated with the role assigned to the user, and displays to the user action possibilities for controlling the cable processing machines, which action possibilities are associated with the role assigned to the user (e.g., existing cable processing machines provide instructions to operators via displays; instruction patterns may be stored adapted for other skill levels; the appropriate action pattern may be selected in accordance with the skill level of the selected operator, which may be available in the skill database 204) (see Paragraph [0004], [0074] and Figure 5), and the device transmits to the middleware a control command selected by the user from the action possibilities (e.g., request composition component 203 includes an operator 
Wang teaches the role is selected from a hierarchy including at least an operator role and a supervisor role (e.g., in systems with a hierarchical role model, users at one permission level may have access to applications, data, and database information accessible by a lower permission level user, but may not have access to certain applications, database information, and data accessible by a user at a higher permission level; different users will have different capabilities with regard to accessing and modifying application and database information, depending on a user's security or permission level) (see Wang: Paragraph [0078]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the role of Ayabakan by incorporating the hierarchy as taught by Wang because different users will have different capabilities with regard to accessing and modifying application and database information, depending on a user's security or permission level (see Wang: Paragraph [0078]).
As to independent claim 7, Ayabakan discloses a cable processing machine system comprising: 
multiple cable processing machines, each of the cable processing machine including a data broker that exchanges data with at least one of associated sensors and associated actuators (e.g., implemented in a cable processing machine with a computing component that includes a back-end component, for example, as a data server, or that includes a middleware component, for example, an 
a cable processing machine control system that at least one of exchanges data with the cable processing machines and controls the cable processing machines, the cable processing machine control system including middleware for exchanging data with the data brokers of the cable processing machines (e.g., intermediary system 200 is configured to execute the method 2000 for controlling cable processing on the plurality of cable processing machines ) (see Paragraph [0043]), a wearable communication device for exchanging data with the middleware when a user of the cable processing machine control system has logged into the wearable communication device (e.g., client computers may also be mobile or wearable devices, such as smartphones, tablet PCs or any other handheld computing device) (see Paragraph [0085]), wherein the middleware assigns a role to the user (e.g., intermediary system has assigned operator 30 to this task, and this assigned operator currently performs the corresponding maintenance activities at machine CPM2; request composition component 203 includes an operator determination function that can select a particular operator out of the pluralities of operators and assign this selected operator to the capability restoration task for CPM1) (see Paragraph [0037] and [0051]), and wherein the wearable communication device includes a display that displays to the user information concerning the cable processing machines, which information is associated with the role assigned to the user, and displays to the user action possibilities for controlling the cable processing machines, which action possibilities are associated with the role assigned to the user (e.g., existing cable processing machines provide instructions to operators via displays; instruction patterns may be stored adapted for other skill levels; the appropriate action pattern may be selected in accordance with the skill level of the selected operator, which may be available in the skill database 204) 
Wang teaches the role is selected from a hierarchy including at least an operator role and a supervisor role (e.g., in systems with a hierarchical role model, users at one permission level may have access to applications, data, and database information accessible by a lower permission level user, but may not have access to certain applications, database information, and data accessible by a user at a higher permission level; different users will have different capabilities with regard to accessing and modifying application and database information, depending on a user's security or permission level) (see Wang: Paragraph [0078]).
As to independent claim 9, Ayabakan discloses a method for monitoring and controlling cable processing machines, the method including the following steps: 
logging in a user on a wearable communication device having a display (e.g., client computers may also be mobile or wearable devices, such as smartphones, tablet PCs or any other handheld computing device) (see Paragraph [0085]), wherein the wearable communication device exchanges data with middleware and the middleware exchanges data with data brokers of the cable processing machines (e.g., implemented in a cable processing machine with a computing component that includes a back-end component, for example, as a data server, or that includes a middleware component, for 
determining a role of the user by the middleware and assigning the role to the user (e.g., request composition component 203 includes an operator determination function that can select a particular operator out of the pluralities of operators and assign this selected operator to the capability restoration task for CPM1) (see Paragraph [0051]); 
assigning ones of the cable processing machines to the user depending on the role (e.g., intermediary system has assigned operator 30 to this task, and this assigned operator currently performs the corresponding maintenance activities at machine CPM2) (see Paragraph [0037]); 
displaying on the wearable communication device display information of the cable processing machines assigned to the user wherein the displayed information is dependent on the role assigned to the user (e.g., intermediary system has assigned operator 30 to this task, and this assigned operator currently performs the corresponding maintenance activities at machine CPM2; request composition component 203 includes an operator determination function that can select a particular operator out of the pluralities of operators and assign this selected operator to the capability restoration task for CPM1) (see Paragraph [0037] and [0051]); 
displaying on the wearable communication device display action possibilities for control of the cable processing machines assigned to the user (e.g., existing cable processing machines provide instructions to operators via displays; instruction patterns may be stored adapted for other skill levels; the appropriate action pattern may be selected in accordance with the skill level of the selected operator, which may be available in the skill database 204) (see Paragraph [0004], [0074] and Figure 5); and

Wang teaches the role is selected from a hierarchy including at least an operator role and a supervisor role (e.g., in systems with a hierarchical role model, users at one permission level may have access to applications, data, and database information accessible by a lower permission level user, but may not have access to certain applications, database information, and data accessible by a user at a higher permission level; different users will have different capabilities with regard to accessing and modifying application and database information, depending on a user's security or permission level) (see Wang: Paragraph [0078]).
As to dependent claim 2, the combination of Ayabakan and Wang teaches the cable processing machine control system according to claim 1 wherein the middleware assigns the role depending on at least one of a role database and a role shift table (e.g., instruction patterns may be stored adapted for other skill levels; the appropriate action pattern may be selected in accordance with the skill level of the selected operator, which may be available in the skill database 204) (see Ayabakan: Paragraph [0074] and Figure 5). 
As to dependent claim 3, the combination of Ayabakan and Wang teaches the cable processing machine control system according to claim 1 wherein the role assigns ones of the cable processing machines to the user depending on at least one of a role database and a role shift table (e.g., instruction patterns may be stored adapted for other skill levels; the appropriate action pattern may be selected in 
As to dependent claim 4, the combination of Ayabakan and Wang teaches the cable processing machine control system according to claim 1 wherein the wearable communication device includes at least one of a laptop, a smartphone, a tablet computer, a smart watch and goggles with an optical display (e.g., client computers may also be mobile or wearable devices, such as smartphones, tablet PCs or any other handheld computing device) (see Ayabakan: Paragraph [0085]). 
As to dependent claim 5, the combination of Ayabakan and Wang teaches the cable processing machine control system according to claim 1 wherein the wearable communication device acquires and displays at least one of positions of cable processing tools for the cable processing machines (e.g., each machine is placed at a physical location that may be represented by respective location coordinates x,y; map may include the location information of the technical equipment CPM1 to CPMn in the facility) (see Ayabakan: Paragraph [0032] and [0045]) and positions of materials for the cable processing machines (e.g., a sensor recognizes that the to-be-processed cable has been changed; this may trigger a stop of all cable processing tools because of the underlying assumption that capabilities of the processing tools were adjusted to the previously processed cable, and need now to be readjusted for the new cable material) (see Ayabakan: Paragraph [0067]). 
As to dependent claim 6, the combination of Ayabakan and Wang teaches the cable processing machine control system according to claim 1 wherein the middleware exchanges data with at least one of an enterprise resource planning unit and a production management system (e.g., implemented in a cable processing machine with a computing component that includes a back-end component, for example, as a data server, or that includes a middleware component, for example, an application server, or that includes a front-end component, for example, a client computer having a graphical user interface 
As to dependent claim 8, the combination of Ayabakan and Wang teaches the cable processing machine system according to claim 7 wherein the middleware exchanges data with at least one of an enterprise resource planning unit and a production management system (e.g., implemented in a cable processing machine with a computing component that includes a back-end component, for example, as a data server, or that includes a middleware component, for example, an application server, or that includes a front-end component, for example, a client computer having a graphical user interface or a Web browser through which a user may interact with an implementation, or any combination of such back-end, middleware, or front-end components) (see Ayabakan: Paragraph [0085]). 
As to dependent claim 10, the combination of Ayabakan and Wang teaches the method according to claim 9 including assigning the role depending on at least one of a role database and a role shift table (e.g., instruction patterns may be stored adapted for other skill levels; the appropriate action pattern may be selected in accordance with the skill level of the selected operator, which may be available in the skill database 204) (see Ayabakan: Paragraph [0074] and Figure 5). 
As to dependent claim 11, the combination of Ayabakan and Wang teaches the method according to claim 9 wherein the information displayed for the user on the wearable communication device is received by the middleware from the cable processing machines and transmitted by the middleware to the wearable communication device (e.g., client computers may also be mobile or wearable devices, such as smartphones, tablet PCs or any other handheld computing device) (see Ayabakan: Paragraph [0085]). 
As to dependent claim 12, the combination of Ayabakan and Wang teaches the method according to claim 9 wherein the middleware exchanges data with at least one of an enterprise resource planning unit and a production management system (e.g., implemented in a cable processing machine 
As to dependent claim 13, the combination of Ayabakan and Wang teaches the method according to claim 9 including acquiring positions of at least one of cable processing tools and materials for the cable processing machines (e.g., a sensor recognizes that the to-be-processed cable has been changed; this may trigger a stop of all cable processing tools because of the underlying assumption that capabilities of the processing tools were adjusted to the previously processed cable, and need now to be readjusted for the new cable material) (see Ayabakan: Paragraph [0067]) and displaying the acquired positions on the wearable communication device (e.g., each machine is placed at a physical location that may be represented by respective location coordinates x,y; map may include the location information of the technical equipment CPM1 to CPMn in the facility) (see Ayabakan: Paragraph [0032] and [0045]). 
As to dependent claim 14, the combination of Ayabakan and Wang teaches the method according to claim 9 including associating ones of the cable processing machines with the role depending on at least one of a role database and a role shift table (e.g., instruction patterns may be stored adapted for other skill levels; the appropriate action pattern may be selected in accordance with the skill level of the selected operator, which may be available in the skill database 204) (see Ayabakan: Paragraph [0074] and Figure 5).
As to dependent claim 15, the combination of Ayabakan and Wang teaches the cable processing machine control system according to Claim 1 wherein the information concerning the cable processing machines includes at least one of: a cable processing process of the respective cable processing machine which has just been carried out; error messages of the respective cable processing machine; how long 
As to dependent claim 16, the combination of Ayabakan and Wang teaches the cable processing machine system according to Claim 7 wherein the information concerning the cable processing machines includes at least one of: a cable processing process of the respective cable processing machine which has just been carried out; error messages of the respective cable processing machine; how long the respective cable processing machine needs to complete the currently carried out cable processing process (e.g., rules may take into account situations where operators are currently occupied by another machine and the intermediary system has an estimate of the time still to be spent with the other machine); an efficiency of the respective cable processing machine; an operator, a supervisor and/or an administrator responsible for the respective cable processing machine; a position of the respective cable processing machine; a cable processing tool currently used by the respective cable processing machine; a filling level of an intake/filling tray for finished products of the respective cable processing machine; and a filling level of materials to be processed of the respective cable processing machine (see Ayabakan: Paragraph [0014]).
As to dependent claim 17, the combination of Ayabakan and Wang teaches the method according to Claim 9 wherein the information of the cable processing machines includes at least one of: .


Response to Arguments
5.	Applicant’s arguments and amendments filed March 9, 2021 have been fully considered are now moot in light of new grounds of rejections necessitated by the amendment.


Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tejal J. Gami whose telephone number is (571) 270-1035.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocío del Mar Pérez-Vélez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Tejal Gami/ Primary Patent Examiner, Art Unit 2117